Case 1:09-cr-00466-BMC-RLM Document 575 Filed 02/24/19 Page 1 of 2 PageID #: 6985




                                         The Law Office of
                                         Michael L. Lambert
                                             369 Lexington Ave
                                             2nd Floor, PMB#229
                                            New York, NY, 10016
                                             Ph: (917) 743-7071
                                           MLambertEsq@Gmail.com

                                                                     February 24th, 2019

  The Honorable Brian M. Cogan
  United States District Judge
  For the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                       Re:      United States v. Joaquín Archivaldo Guzmán Loera
                                  Case No. 09-CR-0466 (S-4)(BMC)

  Dear Judge Cogan:

          This letter is presented to compel a timely response from the US Attorney’s Office on the
  following issue: Pursuant to a discussion with Mr. Guzman in mid January, 2019, my client indicated
  verbally that he wished to sign a specified civil contract. My office subsequently drafted this contract for
  him, but the document cannot currently be presented to him without further action.
           The presentation of any document to the defendant, by counsel, is currently governed by SAMs.
  Section 2, sub h (p9 paragraph 4), states: “Documents Provided by Attorney to Inmate – During a visit,
  the inmate’s attorney may provide the inmate with, or review with the inmate, documents related to his
  defense…”. Counsel concedes that this civil document is not related to the defense of his criminal case,
  but is nevertheless necessary to conduct legitimate civil business, as is his right.
           Section 2, sub h ii (p9 paragraph 6), provides a simple solution to issues such as this, without
  requiring the formal modification of the existing SAMs: “The USA/EDNY may authorize additional
  documents to be presented to the inmate. If any document not listed or described above needs to be
  transmitted to the inmate, consent for the transmission of the document may be obtained from the
  USA/EDNY without the need to formally seek approval for an amendment to the SAM.”
           On January 23rd, 2019, I initiated correspondence by email with the US Attorney’s Office
  advising them of the existence of this civil document (also providing them with a copy), my desire to
  present the document to my client for signature, and the relevant SAMs provisions above. On January
  26th, 2019, I received a response indicating that the Government was not opposed to this, however, they
  needed to additionally consult with other parties within the DOJ, as well as an outside agency to inspect
  the document. Since January 26th, multiple attempts to correspond with the US Attorney’s Office by
  email, phone, and in person, have gone unanswered.
Case 1:09-cr-00466-BMC-RLM Document 575 Filed 02/24/19 Page 2 of 2 PageID #: 6986



          I am therefore asking the court to compel the US Attorney’s Office to respond to this issue in a
  timely manner. The document itself is a short and uncomplicated. Given the Government’s vast
  resources, any analysis of the document for security concerns should have been completed by now.



                                                           Respectfully Submitted,

                                                            /s/

                                                           Michael Leigh Lambert Esq.
                                                           Counsel for Joaquin Guzman Loera

  cc: The parties via ECF
